DISSENTING OPINION.
Our concern ought not to include the possibility of an abuse by the grantee of the privileges conferred by the mineral deed from the county. Such contingency is subject to control by the courts. See Pace v. State, 191 Miss. 780, 4 So.2d 270.
The only issue is the right of the county to execute a conveyance of property which it owns, but has never used *Page 787 
and does not expect to use. The realty interest here conveyed has more than "ceased to be used for county purposes"; it has never been so used. Nor is it exact to speak of it as being now so used. Nothing is being used by the state for park purposes except that which was conveyed to it, and the conveyance, under express authority of Section 6024, Code 1942, expressly reserves all minerals.
The statutory authority for the reservation of minerals must be given some meaning. If it does not by clear implication give the right to exploit the reserved minerals, the legislature must be convicted of deliberately creating a device by which the minerals may be severed from the land and perpetually impounded against any attempt to develop them.
Discussion of the improvidence of the conditions of the mineral deed is subordinate to and does not reach the heart of our sole inquiry: did the legislature authorize the reservation of minerals so that they might be used, or so that they might be guaranteed against use?
I am of the opinion that the county did what the legislature expected and athorized it to do.
Griffith, J., concurs in this dissent.